DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Onishi (US 201701492990).
    PNG
    media_image1.png
    529
    703
    media_image1.png
    Greyscale

 	With respect to claim 1, figures 1-4 and 8-9 disclose a power transmission system comprising: a power transmitter (10) configured to transmit power by magnetic field resonance or electric field resonance; and one or more of power receivers (40 ) each configured to receive the power transmitted from the power transmitter, the power transmitter including a primary-side resonant coil (L1) configured to transmit either one of first transmission power that builds a predetermined pulsed beacon signal (figure  9, intermittent power transmission)and continuous second transmission power by the magnetic field resonance or the electric field resonance (suggested in paragraph [0062]), and each of the one or more of power receivers including a secondary-side resonant coil (L2) configured to receive the power transmitted by the magnetic field resonance or the electric field resonance from the primary-
  		With respect to claim 6, the power transmission system according to claim 1, wherein the mode control processing is configured to terminate the detection mode in a case where the beacon signal (intermittent signal) is not detected within a second predetermined time after the detection mode is started.
 	With respect to claim 9, figures 1-4 and 8-9 disclose a power receiver comprising: a secondary-side resonant coil  (L2) configured to receive power transmitted by magnetic field resonance or electric field resonance from a primary-side resonant coil (L1) of a power transmitter; a processor (control portion, 23  and 54)  configured to execute a motion detection processing that includes detecting a predetermined motion (landing detection) of a user, execute a mode control processing that includes starting a detection mode of detecting a beacon signal (intermittent signal) transmitted by the power transmitter when the predetermined motion is detected by the motion detection processing, and execute a response signal transmission processing (communication data is transmitted to the power transmitting device) that includes transmitting a response signal to the beacon signal when the beacon signal is detected in the detection mode.
 	With respect to claim 10, a method implemented by a processor (control portion, 23  and 54)  of controlling a power receiver including a secondary-side resonant coil configured to receive power transmitted by magnetic field resonance or electric field resonance (as suggested in [0062]) from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20170149290) in view of Joye et al. (US 20170093222).
	With respect to claim 2, figures 1-4 and 8-9 of Onishi discloses the power transmission system according to claim 1, but fails to disclose wherein the power receiver further includes a mode switch for turning on the detection mode, and the motion detection processing is configured to detect an operation to the mode switch for turning on the detection mode by the user as the predetermined motion.
	Joye et al. discloses a power transmitter (201) to a power receiver (205) and includes a switch (405) for turning on the detection mode by the user as the predetermined motion.  (Note the mode 
	With respect to claim 7, the power transmission system according to claim 1, wherein the power receiver further Includes a resonant switch (405) that switches a state in which resonance power by magnetic field resonance or electric field resonance flows through the secondary-side resonant coil (L2 of Onishi) and a state in which the resonance power does not flow through the secondary-side resonant coil, wherein the processor is further configured to execute a switch control  (via mode control) processing that Includes switching the resonant switch to the state in which resonance power flows through the secondary-side resonant coil when the predetermined motion is detected by the motion detection processing.
 	With respect to claim 8, the circuit above discloses the power transmission system according to claim 7, wherein the processor of the power receiver is further configured to execute a detection processing that includes detecting the power received by the secondary-side resonant coil (L2, Onishi), and the switch control processing (405) is configured to switch the resonant switch to the state in which the resonance power does not flow through the secondary-side resonant coil  (405, Joye [0159]-[0162] As a specific example, the transmitter mode control 405 may simply put the power transmitter communicator 501 in a halt or sleep mode wherein the progress from the selection phase to the ping phase is paused until the transmitter mode control 405 indicates that the power transmitter can continue. )in a case where the power is not detected by the detection processing within a third predetermined time from when the response signal has been transmitted by the response signal transmission processing.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20170149290) in view of Tannabe (US 20170070264).
 	With respect to claim 3,  Onishi discloses the power transmission system according to claim 1, wherein the processor of the each of the one or more of power receivers is further configured to execute a proximity communication processing that includes performing proximity communication (communication portion, Onishi) with the power transmitter, the power transmitter(10) further includes a processor configured to execute a communication detection processing (detection portion) that includes detecting the proximity communication of the power receiver(40), but fails to disclose  the motion detection processing is configured to detect an operation to perform the proximity communication to the communication detection processing by the user using the power receiver as the predetermined motion.
 	Tanabe discloses motion detection processing (116) is configured to detect an operation to perform the proximity communication to the communication detection processing by the user using the power receiver (200) as the predetermined motion (see [0048]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching Tanabe (i.e using the receiver as the predetermined motion) in Onishi for the purpose of mobility.


Claims 4-5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20170149290) in view of Shimokawa et al. (US 20170063166).
 	With respect to claim 4, Onishi dislcoses  the power transmission system according to claim 1, wherein the power transmitter further includes a processor (control portion ) configured to execute a reception determination processing that includes determining whether having received the response 
	Shimokawa et al. discloses a similar circuit with a high frequency power supply unit (12) to supply power to the power supply coil. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Shimokawa in the circuit Onishi for the purpose of strong coupling.

 	With respect to claim 5, figures 1-4 and 8-9  of Onishi discloses the power transmission system according to claim 1, wherein the processor (control) of the power receiver (54) is further configured to execute a proximity communication processing that includes performing proximity communication with the power transmitter (10), the motion detection processing (via detection portion) is configured to detect an operation to perform the proximity communication (contactless power transmission via communication portion) by the user using the power receiver as the predetermined motion, file power transmitter further includes a processor configured to execute a power control processing (power supply portion and control portion) that includes setting frequency transmission power output from a frequency power supply to the primary-side resonant coil (communication portion) to either one of the first transmission power and the second transmission power, execute a reception determination processing (reporting portion) that includes determining whether having received the response signal to the beacon signal (intermittent signal) from at least one of the one or the plurality of power receivers, 
 	Shimokawa et al. discloses a similar circuit with a high frequency power supply unit (12) to supply power to the power supply coil. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Shimokawa in the circuit Onishi for the purpose of strong coupling.

  	

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842